UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7292


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OTIS SAMUEL, JR., a/k/a O,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00321-RBH-1)


Submitted:   December 17, 2015             Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Otis Samuel, Jr., Appellant Pro Se.     Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Otis     Samuel,   Jr.,     appeals    the   district      court’s     order

denying       Samuel’s    18    U.S.C.   § 3582(c)(2)     (2012)     motion     for

sentence reduction based on Amendment 782 to the U.S. Sentencing

Guidelines Manual (2014).           We have reviewed the record and find

no   reversible       error.      Accordingly,      we   affirm    the   district

court’s order.        United States v. Samuel, No. 4:13–cr–00321–RBH–1

(D.S.C. July 24, 2015); see United States v. Brown, 653 F.3d

337,   340     (4th   Cir.     2011).    We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                         2